DETAILED ACTION
This Office Action has been issued in response to Applicant's Amendments filed March 21, 2022.
Claims 1, 3-6, 15-17, and 20 have been amended.  Claim 2 has been cancelled.  Claims 1 and 3-20 have been examined and are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed March 21, 2022 have been fully considered but they are not persuasive.

Applicant argues that in Jain the hidden state of the LSTM layer is only used as an input to the next timestep of the LSTM layer and is not the output of the LSTM layer.  Examiner disagrees.  As understood by the examiner, all layers between the input layer and output layer of a neural network are hidden layers and accordingly any outputs from those layers are hidden outputs.  Any outputs from the LSTM layer (layer within the hidden layers) sent to the output layer would be hidden outputs provided to the output layer.  Paragraph [0056] of Jain recites “The output from the LSTM layer is provided to a fully connected output layer (a.k.a., dense layer) of the state prediction system” and thus discloses hidden outputs from the LSTM layer being provided to the output layer.  

Applicant argues Jain does not disclose the self-attention layer using the hidden outputs because the outputs are only used internally in the LSTM layer.  Examiner disagrees.  As understood by the examiner, all layers between the input layer and output layer of a neural network are hidden layers and accordingly any outputs from those layers are hidden outputs.  Any outputs from the LSTM layer (layer within the hidden layers) sent to the output layer would be hidden outputs provided to the output layer.  Paragraph [0056] of Jain recites “The output from the LSTM layer is provided to a fully connected output layer (a.k.a., dense layer) of the state prediction system” and thus discloses hidden outputs from the LSTM layer being provided to the output layer to be used.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2020/0118145 to Jain et al. (hereinafter “Jain”) and further in view of US Pub. No. 2018/0173714 to Moussa et al. (hereinafter “Moussa”).

As to Claim 1, Jain discloses a method of personalizing [messages in a conversational chatbot], the method comprising: 
receiving clickstream event data corresponding to click events by users of an application (Paragraph [0041] of Jain discloses the event collection system 124 collects raw data from interaction data, such as a clickstream, of a client device, such as computing device 102 or other device 106, as the client device communicates and interacts with the online platform 122 at block 302); 
generating featurized clickstream data based at least in part on the received clickstream event data (Paragraph [0041] of Jain discloses the event collection system 124 extracts events from the raw data collected for each user session at block 304); 
determining one or more predicted intentions for a first user based at least in part on the featurized clickstream data using a time-aware self-attentive long short-term memory (LSTM) model, the determining comprising (Paragraph [0033] of Jain discloses the training system 128 may be effective to improve the ability of the event evaluation system 126 to predict a future event of a user journey.  Paragraph [0050] of Jain discloses the state prediction system 202 may be a recurrent neural network (RNN) with a Long Short Term Memory (LSTM) module that is implemented for the task of next-event prediction. The trained state prediction system 202 predicts a given probability for a given next state based on a history of previous click states represented by the interaction data); 
receiving the featurized clickstream data at an LSTM layer (Paragraph [0056] of Jain discloses the state prediction system 202 may include an input layer, an embedding layer, a Long Short-Term Memory (LSTM) layer, and a fully connected output layer. The input layer receives data in the form of sequences of events (i.e., journeys having sets of interaction data))
generating a plurality of hidden outputs of the LSTM layer based on the featurized clickstream data (Paragraph [0056] of Jain discloses the output from the LSTM layer is provided to a fully connected output layer (a.k.a., dense layer) of the state prediction system 202)
receiving the plurality of hidden outputs at a self-attention layer (Paragraph [0056] of Jain discloses the output from the LSTM layer is provided to a fully connected output layer (a.k.a., dense layer) of the state prediction system 202)
determining, using the self attention layer, one or more intents based at least in part on the plurality of hidden outputs (Paragraph [0050] of Jain discloses the state prediction system 202 may be a recurrent neural network (RNN) with a Long Short Term Memory (LSTM) module that is implemented for the task of next-event prediction)
determining the one or more predicted intentions for the first user based at least in part on the one or more intents (Paragraph [0050] of Jain discloses the state prediction system 202 may be a recurrent neural network (RNN) with a Long Short Term Memory (LSTM) module that is implemented for the task of next-event prediction) and 
generating one or more personalized [messages] for the first user based at least in part on the one or more predicted user intentions (Paragraph [0044] of Jain discloses as a result of receiving the experience values, the host system 108 may modify interface elements of interactive user experience at the online platform 122 and/or at the client device (i.e., computing device 102 and/or other devices 106) based on experience values at block 312. The modifications to the interface elements improve the interactive computing environment by addressing issues specific to the online platform 122 and the user interacting with the online platform).
	Jain does not explicitly disclose messages in a conversational chatbot.
	However, Moussa discloses this.  Paragraph [0013] of Moussa discloses one or more implementations described herein provide a system for providing interactive conversation service integrated search results. An interactive conversation service is a chatbot, conversational agent, etc. that may be integrated with services or applications.  Paragraph [0039] of Moussa discloses personalization data, based on user preference and/or historical user behavior (e.g., collected from a clickstream), can be associated with a machine identifier, an account/user identifier, etc.
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine the clickstream analysis system as disclosed by Jain, with using clickstream information with a chatbot as disclosed by Moussa.  One of ordinary skill in the art would have been motivated to combine to apply a known technique to a similar device.  Jain and Moussa are directed toward clickstream analysis systems and as such it would be obvious to use the techniques of one in the other.

As to Claim 3, Jain-Moussa discloses the method of claim 2, wherein determining the one or more predicted intentions comprises: 
adjusting a time-based relevance of the one or more intents based at least in part on a current time period (Paragraph [0070] of Jain discloses the user experience value of any state, S.sub.t, may be defined as the total expected discounted reward after time t.  Discounting of future rewards to the current time); and 
determining the one or more predicted intentions for the first user based at least in part on the adjusted time-based relevance of the one or more intents (Paragraph [0050] of Jain discloses the state prediction system 202 may be a recurrent neural network (RNN) with a Long Short Term Memory (LSTM) module that is implemented for the task of next-event prediction.  Paragraph [0070] of Jain discloses the user experience value of any state, S.sub.t, may be defined as the total expected discounted reward after time t.  Discounting of future rewards to the current time).

As to Claim 4, Jain-Moussa discloses the method of claim 1, wherein the LSTM layer comprises a plurality of LSTM modules, each LSTM module outputting a corresponding hidden output of the LSTM layer (Paragraph [0056] of Jain discloses the state prediction system 202 may include an input layer, an embedding layer, a Long Short-Term Memory (LSTM) layer, and a fully connected output layer).

As to Claim 5, Jain-Moussa discloses the method of claim 1, wherein determining the one or more intents using the self-attention layer comprises determining the one or more intents based at least in part on applying corresponding weights to hidden outputs of the plurality of hidden outputs of the LSTM layer (Paragraph [0081] of Jain discloses the reward function 720 provides weighted values for each experience value).

As to Claim 6, Jain-Moussa discloses the method of claim 1, wherein adjusting the time-based relevance of the one or more intents is based at least in part on one or more most frequently observed intents during the current time period (Paragraph [0070] of Jain discloses the user experience value of any state, S.sub.t, may be defined as the total expected discounted reward after time t.  Discounting of future rewards to the current time).

As to Claim 7, Jain-Moussa discloses the method of claim 1, wherein generating the featurized clickstream data comprises filtering out irrelevant click events from the clickstream event data (Paragraph [0041] of Jain discloses the event collection system 124 extracts events from the raw data collected for each user session at block 304).

As to Claim 8, Jain-Moussa discloses the method of claim 1, wherein generating the featurized clickstream data comprises partitioning the clickstream event data into one or more time-based windows (Paragraph [0041] of Jain discloses the event collection system 124 extracts events from the raw data collected for each user session at block 304.  Paragraph [0056] of Jain discloses the fully connected output layer produces an output of size |ϵ| through, for example, a softmax activation at each time-step of the sequence provided to the input layer. An example of the output for each time-step is a probability distribution vector over multiple possible next events).

As to Claim 9, Jain-Moussa discloses the method of claim 8, wherein the one or more time-based windows comprise one or more overlapping windows corresponding to click events received with a threshold time interval (Paragraph [0041] of Jain discloses the event collection system 124 extracts events from the raw data collected for each user session at block 304.  Paragraph [0056] of Jain discloses the fully connected output layer produces an output of size |ϵ| through, for example, a softmax activation at each time-step of the sequence provided to the input layer. An example of the output for each time-step is a probability distribution vector over multiple possible next events).

As to Claim 10, Jain-Moussa discloses the method of claim 1, wherein generating the featurized clickstream data comprises extracting relevant information from click events in the clickstream event data, the relevant information including at least a user identifier and an event type (Paragraph [0041] of Jain discloses the event collection system 124 extracts events from the raw data collected for each user session at block 304.  Paragraph [0056] of Jain discloses the fully connected output layer produces an output of size |ϵ| through, for example, a softmax activation at each time-step of the sequence provided to the input layer. An example of the output for each time-step is a probability distribution vector over multiple possible next events).

As to Claim 11, Jain-Moussa discloses the method of claim 1, wherein generating the featurized clickstream data comprises aggregating events chronologically by user (Paragraph [0042] of Jain discloses the event collection system 124 may combine or “stitch” the extracted events of user sessions into a journey of sequence for each user at block 306).

As to Claim 12, Jain-Moussa discloses the method of claim 11, wherein generating the featurized clickstream data comprises serializing the aggregated events for transmission (Paragraph [0042] of Jain discloses the event collection system 124 may combine or “stitch” the extracted events of user sessions into a journey of sequence for each user at block 306).

As to Claim 13, Jain-Moussa discloses the method of claim 1, wherein the one or more personalized messages for the first user comprise one or more welcome messages for the first user (Figures 1 and 2 of Moussa disclose chatbot welcome messages.  Paragraph [0044] of Jain discloses as a result of receiving the experience values, the host system 108 may modify interface elements of interactive user experience at the online platform 122 and/or at the client device (i.e., computing device 102 and/or other devices 106) based on experience values at block 312. The modifications to the interface elements improve the interactive computing environment by addressing issues specific to the online platform 122 and the user interacting with the online platform).

As to Claim 14, Jain-Moussa discloses the method of claim 13, wherein the one or more welcome messages correspond to one or more actions the first user may take using the application, each action corresponding to one or more of the predicted intentions (Figures 1 and 2 of Moussa disclose chatbot welcome messages.  Paragraph [0044] of Jain discloses as a result of receiving the experience values, the host system 108 may modify interface elements of interactive user experience at the online platform 122 and/or at the client device (i.e., computing device 102 and/or other devices 106) based on experience values at block 312. The modifications to the interface elements improve the interactive computing environment by addressing issues specific to the online platform 122 and the user interacting with the online platform).

As to Claim 15, Jain discloses a system for generating personalized [messages] using a time aware self-attentive long short-term memory (LSTM) model, the system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising: 
receiving clickstream event data corresponding to click events by users of an application (Paragraph [0041] of Jain discloses the event collection system 124 collects raw data from interaction data, such as a clickstream, of a client device, such as computing device 102 or other device 106, as the client device communicates and interacts with the online platform 122 at block 302); 
generating featurized clickstream data based at least in part on the received clickstream event data (Paragraph [0041] of Jain discloses the event collection system 124 extracts events from the raw data collected for each user session at block 304); 
determining one or more predicted intentions for a first user based at least in part on the featurized clickstream data (Paragraph [0033] of Jain discloses the training system 128 may be effective to improve the ability of the event evaluation system 126 to predict a future event of a user journey) the determining comprising
receiving the featurized clickstream data at an LSTM layer (Paragraph [0056] of Jain discloses the state prediction system 202 may include an input layer, an embedding layer, a Long Short-Term Memory (LSTM) layer, and a fully connected output layer. The input layer receives data in the form of sequences of events (i.e., journeys having sets of interaction data))
generating a plurality of hidden outputs of the LSTM layer based on the featurized clickstream data (Paragraph [0056] of Jain discloses the output from the LSTM layer is provided to a fully connected output layer (a.k.a., dense layer) of the state prediction system 202)
receiving the plurality of hidden outputs at a self-attention layer (Paragraph [0056] of Jain discloses the output from the LSTM layer is provided to a fully connected output layer (a.k.a., dense layer) of the state prediction system 202)
determining, using the self attention layer, one or more intents based at least in part on the plurality of hidden outputs (Paragraph [0050] of Jain discloses the state prediction system 202 may be a recurrent neural network (RNN) with a Long Short Term Memory (LSTM) module that is implemented for the task of next-event prediction)
determining the one or more predicted intentions for the first user based at least in part on the one or more intents (Paragraph [0050] of Jain discloses the state prediction system 202 may be a recurrent neural network (RNN) with a Long Short Term Memory (LSTM) module that is implemented for the task of next-event prediction) and 
generating one or more personalized [messages] for the first user based at least in part on the one or more predicted user intentions (Paragraph [0044] of Jain discloses as a result of receiving the experience values, the host system 108 may modify interface elements of interactive user experience at the online platform 122 and/or at the client device (i.e., computing device 102 and/or other devices 106) based on experience values at block 312. The modifications to the interface elements improve the interactive computing environment by addressing issues specific to the online platform 122 and the user interacting with the online platform).
	Jain does not explicitly disclose personalized messages.
	However, Moussa discloses this.  However, Moussa discloses this.  Paragraph [0013] of Moussa discloses one or more implementations described herein provide a system for providing interactive conversation service integrated search results. An interactive conversation service is a chatbot, conversational agent, etc. that may be integrated with services or applications.  Paragraph [0039] of Moussa discloses personalization data, based on user preference and/or historical user behavior (e.g., collected from a clickstream), can be associated with a machine identifier, an account/user identifier, etc.
	Examiner recites the same rationale to combine used for claim 1.

As to Claim 16, Jain-Moussa discloses the system of claim 15, wherein execution of the instructions for determining the one or more predicted intentions causes the system to perform operations further comprising: 
adjusting a time-based relevance of the one or more intents based at least in part on a current time period (Paragraph [0070] of Jain discloses the user experience value of any state, S.sub.t, may be defined as the total expected discounted reward after time t.  Discounting of future rewards to the current time); and 
determining the one or more predicted intentions for the first user based at least in part on the adjusted time-based relevance of the one or more intents (Paragraph [0050] of Jain discloses the state prediction system 202 may be a recurrent neural network (RNN) with a Long Short Term Memory (LSTM) module that is implemented for the task of next-event prediction.  Paragraph [0070] of Jain discloses the user experience value of any state, S.sub.t, may be defined as the total expected discounted reward after time t.  Discounting of future rewards to the current time).

As to Claim 17, Jain-Moussa discloses the system of claim 15, wherein execution of the instructions for determining the one or more intents using the self-attention layer causes the system to perform operations further comprising determining the one or more intents based at least in part on applying corresponding weights to hidden output of the plurality of hidden outputs of the LSTM layer (Paragraph [0081] of Jain discloses the reward function 720 provides weighted values for each experience value).

As to Claim 18, Jain-Moussa discloses the system of claim 15, wherein the one or more personalized messages for the first user comprise one or more welcome messages for the first user (Figures 1 and 2 of Moussa disclose chatbot welcome messages.  Paragraph [0044] of Jain discloses as a result of receiving the experience values, the host system 108 may modify interface elements of interactive user experience at the online platform 122 and/or at the client device (i.e., computing device 102 and/or other devices 106) based on experience values at block 312. The modifications to the interface elements improve the interactive computing environment by addressing issues specific to the online platform 122 and the user interacting with the online platform).

As to Claim 19, Jain-Moussa discloses the system of claim 18, wherein the one or more welcome messages correspond to one or more actions the first user may take using the application, each action corresponding to one or more of the predicted intentions (Figures 1 and 2 of Moussa disclose chatbot welcome messages.  Paragraph [0044] of Jain discloses as a result of receiving the experience values, the host system 108 may modify interface elements of interactive user experience at the online platform 122 and/or at the client device (i.e., computing device 102 and/or other devices 106) based on experience values at block 312. The modifications to the interface elements improve the interactive computing environment by addressing issues specific to the online platform 122 and the user interacting with the online platform).

As to Claim 20, Jain discloses a system for generating personalized [messages] using a time aware self-attentive long short-term memory (LSTM) model, the system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising: 
receiving clickstream event data corresponding to click events by users of an application (Paragraph [0041] of Jain discloses the event collection system 124 collects raw data from interaction data, such as a clickstream, of a client device, such as computing device 102 or other device 106, as the client device communicates and interacts with the online platform 122 at block 302); 
generating featurized clickstream data based at least in part on the received clickstream event data (Paragraph [0041] of Jain discloses the event collection system 124 extracts events from the raw data collected for each user session at block 304); 
determining one or more predicted intentions for a first user based at least in part on the featurized clickstream data (Paragraph [0033] of Jain discloses the training system 128 may be effective to improve the ability of the event evaluation system 126 to predict a future event of a user journey) by: 
receiving the featurized clickstream data at an LSTM layer (Paragraph [0056] of Jain discloses the state prediction system 202 may include an input layer, an embedding layer, a Long Short-Term Memory (LSTM) layer, and a fully connected output layer. The input layer receives data in the form of sequences of events (i.e., journeys having sets of interaction data)); 
generating a plurality of hidden outputs of the LSTM layer based on the featurized clickstream data (Paragraph [0056] of Jain discloses the output from the LSTM layer is provided to a fully connected output layer (a.k.a., dense layer) of the state prediction system 202); 
receiving the plurality of hidden outputs at a self-attention layer and determining, using the self-attention layer, one or more intents based at least in part on the plurality of hidden outputs (Paragraph [0056] of Jain discloses the output from the LSTM layer is provided to a fully connected output layer (a.k.a., dense layer) of the state prediction system 202.  Paragraph [0050] of Jain discloses the state prediction system 202 may be a recurrent neural network (RNN) with a Long Short Term Memory (LSTM) module that is implemented for the task of next-event prediction); 
adjusting a time-based relevance of the one or more intents based at least in part on a current time period (Paragraph [0070] of Jain discloses the user experience value of any state, S.sub.t, may be defined as the total expected discounted reward after time t.  Discounting of future rewards to the current time); and 
determining the one or more predicted intentions for the first user based at least in part on the one or more intents and on the adjusted time-based relevance of the one or more intents (Paragraph [0050] of Jain discloses the state prediction system 202 may be a recurrent neural network (RNN) with a Long Short Term Memory (LSTM) module that is implemented for the task of next-event prediction.  Paragraph [0070] of Jain discloses the user experience value of any state, S.sub.t, may be defined as the total expected discounted reward after time t.  Discounting of future rewards to the current time) and 
generating one or more personalized [messages] for the first user based at least in part on the one or more predicted user intentions (Paragraph [0044] of Jain discloses as a result of receiving the experience values, the host system 108 may modify interface elements of interactive user experience at the online platform 122 and/or at the client device (i.e., computing device 102 and/or other devices 106) based on experience values at block 312. The modifications to the interface elements improve the interactive computing environment by addressing issues specific to the online platform 122 and the user interacting with the online platform).
Jain does not explicitly disclose personalized messages.
	However, Moussa discloses this.  However, Moussa discloses this.  Paragraph [0013] of Moussa discloses one or more implementations described herein provide a system for providing interactive conversation service integrated search results. An interactive conversation service is a chatbot, conversational agent, etc. that may be integrated with services or applications.  Paragraph [0039] of Moussa discloses personalization data, based on user preference and/or historical user behavior (e.g., collected from a clickstream), can be associated with a machine identifier, an account/user identifier, etc.
	Examiner recites the same rationale to combine used for claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S MAI whose telephone number is (571)270-5001. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN S MAI/Primary Examiner, Art Unit 2448